UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2376



JAE-YOUNG LEE,

                                              Plaintiff - Appellee,

          versus


TAE SHIN; S & K TRADING         &   CONSULTING,
INCORPORATED, t/a SK Trading,

                                           Defendants - Appellants,

          and


CAROL KAYE GARCIA; CARLOS GARCIA,

                                                        Defendants.



                            No. 06-1517



JAE-YOUNG LEE,

                                              Plaintiff - Appellee,

          versus


TAE SHIN; S & K TRADING         &   CONSULTING,
INCORPORATED, t/a SK Trading,

                                           Defendants - Appellants,

          and
CAROL KAYE GARCIA; CARLOS GARCIA,

                                                       Defendants.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1920-AMD; 1:04-cv-01920-AMD)


Submitted:   March 7, 2007               Decided:   April 24, 2007


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack L. B. Gohn, GOHN, HANKEY & STICHEL, L.L.P., Baltimore,
Maryland, for Appellants.    JoAnne Zawitoski, Jonathan I. Ahn,
Alexander M. Giles, Marisa A. Trasatti, SEMMES, BOWEN & SEMMES,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

         This consolidated appeal arises from a default judgment

entered       in    favor   of    Jae-Young        Lee   (“Lee”)    against   Tae    Shin

(“Shin”).          Shin appeals several of the district court’s rulings on

motions filed after the default judgment was granted.                            For the

reasons that follow, we affirm.

     In       June    2004,      Lee   filed    suit     against    Shin.     Shin    was

personally served with a copy of the summons and complaint.                          Over

the next few months, Shin contacted several lawyers but ultimately

decided to proceed pro se.                     Shin asserts that because of an

incorrect mailing address specified in the complaint he did not

receive correspondence from the district court relating to the

action.       Nevertheless, at least two weeks before Lee moved for

entry    of    default,       Shin     received     a    letter   from   Lee’s   counsel

informing him that his pro se motion for extension, which was filed

on July 16, 2004, had been rejected by the district court and his

answer was past due.1                  The letter also informed Shin of the

imminent possibility of a default judgment and encouraged Shin to

contact Lee’s counsel with any questions.                          The district court

ultimately granted Lee’s motion for default judgment on October 27,




     1
      After some delay, but prior to the district court granting
the default judgment, Shin also received a notice from the district
court informing him that his motion for extension had been
rejected.

                                               3
2004.    On September 30, 2005, Shin filed a motion to set aside the

default judgment, which the district court denied.

     In No. 05-2376, Shin appeals the order of the district court

denying his motion to set aside the default judgment.2           We review

the denial of a motion to set aside default judgment under Rule 60

of the Federal Rules of Civil Procedure for an abuse of discretion.

Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 895-96 (4th Cir.

1987).    We have reviewed the record and find that the district

court did not abuse its discretion.        Specifically, Shin’s actions

did not constitute “excusable neglect” under Rule 60(b)(1) because

he knowingly failed to obtain meaningful legal representation,

declined to address the claims made against him, and neglected to

apprise himself of the developments in the litigation, despite

being    served   with   the   summons   and   complaint   and   receiving

correspondence from opposing counsel admonishing him to respond.

See Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp.,

843 F.2d 808, 811 (4th Cir. 1988) (discussing excusable neglect

when the litigant himself is at fault). Accordingly, we affirm the

decision of the district court.          We dispense with oral argument

because the facts and legal contentions are adequately presented in




     2
      In No. 06-1517, Shin appeals the decisions of the district
court denying his motions for reconsideration. The briefs filed in
No. 06-1517 are substantially the same as the briefs filed in No.
05-2376. In light of our determination in No. 05-2376, we also
affirm the decisions of the district court in No. 06-1517.

                                     4
the materials before the Court and argument would not aid the

decisional process.

                                                     AFFIRMED




                              5